                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 BRADFORD E. WILSON,                            )
                                                )
                       Plaintiff,               )
                                                )
                v.                              )   C.A. No. 19-2064 (MN)
                                                )
 KATHY DEARIE, et al.,                          )
                                                )
                       Defendants.              )

                                    MEMORANDUM OPINION


Bradford E. Wilson, Philadelphia, Pennsylvania, Pro Se Plaintiff.




January 8, 2020
Wilmington, Delaware
NOREIKA, U.S. District Judge:

I.     INTRODUCTION

       Plaintiff Bradford E. Wilson (“Plaintiff”), filed this action pursuant to 42 U.S.C. § 1983

alleging violations of his constitutional rights under the First, Sixth, and Fourteenth Amendments

of the United States Constitution. 1 (D.I. 2). He asserts jurisdiction by reason of a federal question

and based upon diversity of citizenship. Plaintiff appears pro se and has been granted leave to

proceed in forma pauperis. (D.I. 4). 2 The Court proceeds to review and screen the matter pursuant

to 28 U.S.C. § 1915(e)(2)(b).

II.    BACKGROUND

       Plaintiff alleges his constitutional rights were violated in October 1995 by the Family Court

of the State of Delaware. (D.I. 2 at 5). He explains that he was not present at a hearing that appears

to have been held to address charges of endangering the welfare of a child. (Id. at 11). Plaintiff

alleges that he was denied the right to confront his accuser, denied the right to have an attorney

present, and denied the right to free speech. (Id. at 13). Plaintiff alleges lies were told by the

mother’s side of the family and, to this day, his now adult son Bradford M. Wilson has nothing to

do with him. (Id.).




1
       When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him
       of a federal right, and that the person who caused the deprivation acted under color of state
       law. See West v. Atkins, 487 U.S. 42, 48 (1988).
2
       Plaintiff, who is not an attorney, also filed the complaint on behalf of his adult son,
       Bradford M. Wilson. The Court dismissed Bradford M. Wilson from the action after he
       failed to provide the court with an application to proceed in forma pauperis. (See D.I. 10).
       In addition, Bradford M. Wilson never signed the complaint, and the Court was not
       provided with his correct address. All mailings to Bradford M. Wilson were returned as
       “undeliverable. (See D.I. 6; D.I. 7).


                                                  1
       Plaintiff seeks compensatory damages in the sum of two million dollars per year for every

year the child was gone, as well as an order for Defendant Kathy M. Dearie 3 to put his name on

the child’s birth certificate, a DNA test to determine if Bradford M. Wilson is his son, and removal

of the endangerment welfare of a child charges from his record. (Id. at 8, 14).

III.   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening provisions

of 28 U.S.C. § 1915(e)(2)(B) if “the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in

forma pauperis actions). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. See Phillips v. County of Allegheny,

515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff

proceeds pro se, his pleading is liberally construed and his Complaint, “however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson, 551 U.S. at 94 (citations omitted).

       An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i), a court may dismiss a

complaint as frivolous if it is “based on an indisputably meritless legal theory” or a “clearly

baseless” or “fantastic or delusional” factual scenario. Neitzke, 490 U.S. at 327-28; see also Wilson

v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d 1080, 1091-92




3
       The Complaint asserts jurisdiction by reason of diversity of citizenship pursuant to
       28 U.S.C. § 1332, however, both Plaintiff and Dearie reside in Pennsylvania. Thus, there
       is not complete diversity.


                                                 2
(3d Cir. 1995) (holding frivolous a suit alleging that prison officials took an inmate’s pen and

refused to give it back).

         The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) is identical to the legal standard used when deciding Federal Rule of Civil

Procedure 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999)

(applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim under

§ 1915(e)(2)(B)). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C. § 1915, the

Court must grant a plaintiff leave to amend his complaint unless amendment would be inequitable

or futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

         A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint

must do more than simply provide “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may

not be dismissed for imperfect statements of the legal theory supporting the claim asserted. See id.

at 10.




                                                  3
       Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: (1) take note of the elements the plaintiff must

plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations,

assume their veracity and determine whether they plausibly give rise to an entitlement to relief.

See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016); see also Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id.

IV.    DISCUSSION

       A.      Statute of Limitations

       Plaintiff alleges that his constitutional rights were violated in 1995. Plaintiff’s § 1983

claims are raised against State defendants Family Court of the State of Delaware, Judge Patrick

Stewart, State Prosecutor Joel Hitch, and Family Services Dennis Moore. (D.I. 2 at 4, 5, 12). For

purposes of the statute of limitations, 42 U.S.C. § 1983 claims are characterized as personal injury

actions and are also subject to a two year limitation period. Wilson v. Garcia, 471 U.S. 261, 275

(1983); see 10 Del. C. § 8119; Johnson v. Cullen, 925 F. Supp. 244, 248 (D. Del. 1996). Section

1983 claims accrue “when the plaintiff knew or should have known of the injury upon which its

action is based.” Sameric Corp. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998).

       The statute of limitations is an affirmative defense that generally must be raised by the

defendant, and it is waived if not properly raised. See Benak ex rel. Alliance Premier Growth

Fund v. Alliance Capital Mgmt. L.P., 435 F.3d 396, 400 n.14 (3d Cir. 2006); Fassett v. Delta

Kappa Epsilon, 807 F.2d 1150, 1167 (3d Cir. 1986). “[W]here the statute of limitations defense




                                                 4
is obvious from the face of the complaint and no development of the factual record is required to

determine whether dismissal is appropriate, sua sponte dismissal under 28 U.S.C. § 1915 is

permissible.” Davis v. Gauby, 408 F. App’x 524, 526 (3d Cir. 2010) (quoting Fogle v. Pierson,

435 F.3d 1252, 1258 (10th Cir. 2006)).

       Plaintiff complains of actions that occurred in October 1995, yet he did not commence this

action until October 30, 2019. It is clear from the face of the Complaint that the claims are barred

by the two-year statute of limitations, having been filed more than 20 years after the expiration of

the two-year limitation period. Accordingly, the Court will dismiss all § 1983 claims as legally

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1).

       B.      Supplemental Jurisdiction

       The Complaint also names as defendants Kathy Dearie, the mother of Bradford M. Wilson,

and his son’s grandparents, none of whom are State actors. Because the Complaint fails to state a

federal claim, the Court declines to exercise jurisdiction over any potential supplemental state law

claims. 28 U.S.C. § 1367; De Asencio v. Tyson Foods, Inc., 342 F.3d 301, 309 (3d Cir. 2003);

Sarpolis v. Tereshko, 625 F. App’x 594, 598-99 (3d Cir. 2016).

V.     CONCLUSION

       For the above reasons, the Court will: (1) dismiss the complaint pursuant 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii); and (2) decline to exercise supplemental jurisdiction over any

supplemental state claims.

       An appropriate Order will be entered.




                                                 5
